Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00062-CV

                    IN THE ESTATE OF Manuel ARIZOLA, Deceased

                  From the County Court at Law No. 1, Webb County, Texas
                             Trial Court No. 2010-PB4-000054
                      Honorable Alvino (Ben) Morales, Judge Presiding

                                            and

                                    No. 04-12-00063-CV

                    IN THE ESTATE OF Romen ARIZOLA, Deceased

                  From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2010-PB4-000096
                      Honorable Alvino (Ben) Morales, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the orders of the trial court
appointing the administrators, denying the motions to remove the administrators, denying the
motions to disqualify the administrators’ attorney, and denying the motions to set aside an
employment contract are AFFIRMED. The trial court’s orders denying the motions to compel
discovery and granting the motions to ratify the settlement are REVERSED, and the cause is
REMANDED to the trial court for further proceedings on those motions. Costs of the appeal are
taxed against the parties that incurred them.

       SIGNED April 24, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice